                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                               8:19CR177

       vs.
                                                                 ORDER
DAVID CABRERA-VASQUEZ,

                     Defendant.


      Before the Court are the Findings and Recommendation (F&R) of Magistrate

Judge Susan M. Bazis, ECF No. 73. The F&R recommends that the Defendant’s Motion

to Suppress, ECF No. 44, be denied. No objections to the F&R have been filed within the

time designated. After a review of the Court record in this matter, including the hearing

transcript, evidence, and the Magistrate Judge’s well-reasoned F&R,

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation, ECF No. 73, are

             adopted; and

      2.     The Defendant’s Motion to Suppress, ECF No. 44, is denied.



      Dated this 18th day of March, 2020.

                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
